Citation Nr: 0837022	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a skin disorder, to 
include a rash of the upper arms, jungle rot, and jock rash.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
elbows.

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disorder.

6.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine degenerative disc disease, status-
post discectomy.

7.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that pre-existing 
asthma was not aggravated by active service.

2.  The evidence of record demonstrates that a skin disorder, 
to include a rash of the upper arms, jungle rot, and jock 
rash, is not related to active service.

3.  The evidence of record demonstrates that arthritis of the 
hands is not related to active service.

4.  The evidence of record demonstrates that arthritis of the 
elbows is not related to active service.

5.  The evidence of record demonstrates that a 
gastrointestinal disorder, to include gastroesophageal reflux 
disorder (GERD), is not related to active service.

6.  Lumbar spine degenerative disc disease, status-post 
discectomy (lumbar spine disorder) is manifested by forward 
flexion to 60 and 80 degrees without ankylosis.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  A skin disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Arthritis of the hands was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  Arthritis of the elbows was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

5.  A gastrointestinal disorder, to include GERD, was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2007).

6.  The criteria for an initial evaluation in excess of 20 
percent for a lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection and claim for entitlement to an initial 
evaluation in excess of 20 percent for a lumbar spine 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claims for service 
connection for asthma, a skin disorder, arthritis of the 
hands and elbows, and a lumbar spine disorder, a February 
2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to initial 
adjudication of the veteran's claim for service connection 
for a gastrointestinal disorder, to include GERD, a December 
2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

The letters did not, however, notify the veteran of the 
assignment of effective dates or disability evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); 
see also Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that notice errors are presumed prejudicial).  
With respect to the claims for service connection, there is 
no prejudice to the veteran because a March 2006 letter so 
notified the veteran and was followed by readjudication of 
the claims in June 2006 and July 2006 statements of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  With respect to the claim for an 
increased initial evaluation for a lumbar spine disorder, the 
veteran has not been prejudiced because "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman, 19 
Vet. App. at 490.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007) (noting that notice 
deficiencies are prejudicial unless the VA shows that the 
purpose of the notice was not frustrated by demonstrating 
actual knowledge by the veteran, that a reasonable person 
could be expected to understand from the notice what was 
needed, or that a benefit can not be awarded as a matter of 
law); Sanders, 487 F.3d at 889.   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA did not provide the veteran with a medical 
examination regarding his gastrointestinal disorder claim, 
but none was required in this case.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as is discussed further below, the 
veteran does not assert, and the evidence of record does not 
demonstrate, any gastrointestinal symptoms or diagnosis 
during service and the evidence does not indicate that a 
gastrointestinal disorder may be associated with active 
service.  
In this regard, the Board observes that, while the veteran 
asserts that he has GERD related to in-service herbicide 
exposure, GERD is not listed as one of the disabilities for 
which service connection may be awarded on a presumptive 
basis based on in-service herbicide exposure.  See 38 C.F.R. 
§§ 3.307, 3.309.  Similarly, the veteran has presented no 
competent evidence of a link between GERD and herbicide 
exposure.  Thus, the Board concludes that there is no 
indication in the record that the veteran's GERD may be 
associated with an in-service event, injury, or disease, or 
with another service-connected disability.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Claims for Service Connection 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service.  38 U.S.C.A. § 1111.  Only conditions that are 
recorded in examination reports are considered as "noted."  
38 C.F.R. § 3.304(b).  Here, the veteran's service entrance 
examination report noted asthma.  Accordingly, the 
presumption of soundness does not apply to the veteran's 
claim for entitlement to service connection for asthma, 
although it remains applicable to the remaining claims for 
entitlement to service connection.

If a pre-existing disorder is noted upon entry into service, 
service connection may only be granted based on aggravation 
of that disorder during service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  A pre-existing injury or disease is 
considered aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Independent medical evidence is needed to 
support a finding that the pre-existing disorder increased in 
severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. See 38 C.F.R. 
§ 3.309(e).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The veteran's service treatment records were negative for a 
skin disorder, arthritis of the hands and elbows, 
gastrointestinal disorder, and asthma.  The March 1966 
service entrance examination noted normal skin, normal upper 
extremities, normal lungs and chest, and normal abdomen and 
viscera.  The examination noted pre-existing asthma that had 
not been treated by a physician since the veteran was 7 years 
old.  The February 1970 service discharge examination noted 
normal skin, normal upper extremities, normal abdomen and 
viscera, and normal lungs and chest.

In a March 2000 private medical record, the veteran denied 
chest pain, shortness of breath, and belly pain.  Examination 
showed clear lungs.  In a March 2001 private record, the 
veteran reported arthritic symptoms of the hands and arms.  
There were clear lungs.  The assessment was osteoarthritis.  
In an April 2002, April 2003, and April 2004 private records, 
the veteran denied chest pain, shortness of breath, and belly 
pain, and there were no arthritic complaints.  Upon 
examination, the lungs were clear and the skin examination 
was not remarkable.  In an October 2004 private record, 
examination showed clear lungs and clean, dry, and intact 
skin of the upper extremities.  

A May 2006 VA examination was conducted upon a review of the 
claims file.  Regarding arthritis, the veteran reported pain 
and cramping of the bilateral hand joints and pain and 
burning of the elbows for approximately 20 years.  He also 
reported pain and stiffness of all fingers.  He denied any 
history of trauma or injury to the hands or elbows.  
Regarding asthma, the veteran reported a long history of 
asthma prior to service and that the course of his asthma 
since onset had been stable.  His current treatment included 
use of an inhaler as needed.  He described some dyspnea with 
mild to moderate exertion and denied any exacerbations which 
required emergency room treatment or presentation to a 
physician.  Regarding the skin disorders, the veteran 
reported that it had been a number of years since jock rash 
was present, that he had no current lesions or symptoms, that 
it previously affected the groin, and that the disorder 
eventually resolved on its own without treatment.  The 
veteran reported that jungle rot of the feet was manifested 
by itching and burning that occurred 2 to 3 times per year 
and lasted for about 1 month.  He did not have any active 
lesions or scars and stated that the disorder eventually 
resolves on its own without treatment.  The veteran reported 
a current rash of his arms and upper back that it had been 
present essentially since service discharge.  He did not use 
any cream or medication.  

Physical examination and testing were conducted regarding the 
veteran's asthma, skin disorders, and arthritis.  Radiology 
reports noted essentially normal hands and normal elbows 
except for likely incomplete fusion of the apical nuclei of 
the ossification centers of the olecranon process and small 
bone spur off of the right radial head.  Radiology reports 
also noted normal chest and lungs.  Pulmonary function tests 
were normal.  The examiner opined that any hand or elbow 
disorder was less likely than not related to service because 
the veteran denied trauma or injury of the hands or elbows, 
the onset of pain was 20 years prior, and there was no 
radiologic evidence of hand or elbow arthritis.  The examiner 
determined that there was insufficient clinical evidence for 
a diagnosis of jock rash or jungle rot.  The examiner 
diagnosed non-specific dermatitis of the upper arms and back, 
but opined that it would require speculation to link any rash 
and active service.  The examiner also diagnosed mild 
intermittent asthma, well-controlled, but opined that it was 
less likely than not that it was aggravated by service due in 
part to the stable history of asthma without significant 
treatment.  

At the July 2007 Board hearing, the veteran testified that 
his skin rash, jungle rot, and jock rash were due to the 
constant wet and rain during service.  He stated that he did 
not seek medical treatment for the skin disorders during 
service.  He stated that his upper arm and back rash comes 
and goes, that he last had the rash a few months prior, and 
that the rash had been intermittently present since service 
discharge.  The veteran stated that he did not currently have 
jungle rot or jock rash and that he hadn't had either one in 
quite a few years.  He had never sought medical treatment for 
the skin disorders.  He reported that he had asthma prior to 
service, that the asthma subsided when he was 15, and that he 
did not have asthma during service, but that it reoccurred a 
few years after service discharge.  He reported he didn't see 
a physician for the asthma until the early to mid-1980's.  
The veteran also reported that he did not have any GERD 
symptomatology during service, that he had not received any 
medical treatment for GERD, that he self-medicated with 
Rolaids and Tums for the past 25 or 30 years, and that he 
thought it was due to Agent Orange exposure.  

The Board finds that the evidence of record does not support 
a finding of service connection for asthma.  Asthma is noted 
on the veteran's service induction examination report.  Thus, 
the presumption of soundness does not apply.  Because the 
veteran is not presumed sound with respect to asthma, there 
must be independent medical evidence that demonstrates an 
increase in severity during service.  38 U.S.C.A. § 1153; 38 
C.F.R. §§ 3.304, 3.306; Paulson, 7 Vet. App. at 470-471.  
With the exception of the notation in his induction 
examination report, the veteran's service treatment records 
are silent for asthma or any respiratory complaints.  
Similarly, at the July 2007 Board hearing, the veteran denied 
that he had any asthma complaints during service and stated 
that the asthma reoccurred a few years after service 
discharge.  He acknowledged that he did not seek treatment 
for asthma until the early to mid-1980s, at least 10 years 
after service discharge.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that that the passage of many 
years between service discharge and medical documentation of 
a claimed disability is evidence against aggravation of a 
pre-existing condition by military service).  Based on the 
foregoing, the Board concludes that the evidence does not 
show that the veteran's asthma increased in severity during 
his active military service.  Accordingly, service connection 
for asthma is not warranted.

The Board also finds that the evidence of record does not 
support a finding of service connection for jock rash, jungle 
rot, a gastrointestinal disorder, to include GERD, and 
arthritis of the hands and elbows.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997).  Here, the veteran testified that he 
had not had jock rash or jungle rot for a number of years and 
that he had never received medical treatment for either skin 
disorder or for his alleged GERD.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional).  

The evidence, to include both service and post service 
medical records, contain no medical diagnoses of record, at 
any time, for jock rash, jungle rot, a gastrointestinal 
disorder to include GERD, or arthritis of the hands and 
elbows.  See McClain v. Nicholson, 21 Vet. App. 319, 312 
(2007) (there is a current disability for VA purposes when a 
claimant has a disability at the time a claim is filed or 
during the pendency of that claim).  In reaching this 
conclusion, the Board observes that a March 2001 private 
record diagnosed osteoarthritis of the hands.  However, this 
finding was not based on x-ray evidence.  A subsequent VA 
examiner in May 2006 found there was no radiologic evidence 
of arthritis of the hands or elbows.  The Board has placed 
greater probative value on the opinion proffered by the VA 
examination in May 2006 as it contained review of 
radiographic findings along with physical examination of the 
veteran and review of the veteran's claims folder.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board 
may appropriately favor the opinion of one competent medical 
authority over another); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992) (finding that although the Board may not ignore a 
medical opinion, it is certainly free to discount the 
credibility of a physician's statement).

In finding that the veteran does no currently have GERD, the 
Board has considered his reports of gastrointestinal symptoms 
that he has treated with medication for 25 to 30 years.  
However, such complaints or symptomatology are not eligible 
for service connection without a diagnosis of an underlying 
disorder.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (holding that a symptom, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Without a diagnosed 
disability, service connection cannot be awarded.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a current disability).  

In the absence of a currently diagnosed jungle rot, jock 
rash, a gastrointestinal disorder, to include GERD, and 
arthritis of the hands and elbows, service connection is not 
warranted.

The Board finds that the evidence of record also does not 
support a finding of service connection for a skin disorder, 
to include a rash of the upper arms and back.  There is 
currently diagnosed non-specific dermatitis of the upper arms 
and back.  Degmetich, 104 F.3d at 1333.  There is no in-
service evidence of any skin disorder.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  The 
veteran is competent to testify that this rash was present 
during service and that he did not seek treatment for the 
rash, but the Board does not find this testimony highly 
credible when viewed in relation to the entire evidence of 
record.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  In addition to 
the lack of any medical treatment during service, there has 
been no medical treatment at any time since service discharge 
in 1970, and private medical records from April 2002, April 
2004, and October 2004 noted unremarkable skin examinations.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting 
that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Moreover, the May 2006 VA examiner, upon a review 
of the claims file and examination of the veteran, opined 
that it would require speculation to link the veteran's 
dermatitis to active service.  See Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Accordingly, 
service connection for a skin disorder is not warranted.

To the extent that the veteran claims that he has GERD 
related to in-service herbicide exposure, the Board notes 
that GERD is not listed as one of the disabilities for which 
service connection may be awarded on a presumptive basis 
based on in-service herbicide exposure.  See 38 C.F.R. 
§§ 3.307, 3.309.  Similarly, while the veteran has asserted 
that he has various skin conditions related to his military 
service, the evidence does not show that he has a diagnosis 
of chloracne or other acneform lesion.  Accordingly, service 
connection on a presumptive basis for his claimed skin 
conditions is not warranted.  Id.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Increased initial evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.  

By a September 2005 rating decision, the RO granted service 
connection for a lumbar spine disorder and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5243, effective January 28, 2005.  In October 2005, the 
veteran filed a notice of disagreement regarding the assigned 
evaluation.  In December 2005, the RO issued a rating 
decision and a statement of the case and assigned a 20 
percent evaluation under Diagnostic Code 5242-5243, effective 
January 28, 2005.  In May 2006, the veteran filed a 
substantive appeal.  

The veteran's lumbar spine disorder is assigned a 20 percent 
evaluation which contemplates forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula, Diagnostic Code 5242-5243.  The hyphenated 
code indicates that the veteran's lumbar spine disability 
includes degenerative arthritis, Diagnostic Code 5242, and 
intervertebral disc syndrome, Diagnostic Code 5243.  See 38 
C.F.R. § 4.27 (2007).  

For spine disabilities, a 40 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  
In January 2005 private medical records, there was lumbar 
spine forward flexion to 80 degrees.  At a September 2005 VA 
spine examination, there was lumbar spine forward flexion to 
60 degrees.  The examiner determined there was no spinal 
ankylosis.  At the January 2006 VA spine examination, there 
was forward flexion to 60 degrees.  The evidence thus shows 
lumbar spine forward flexion to 60 and 80 degrees without any 
spinal ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, an initial evaluation in excess of 20 
percent for a lumbar spine disorder based on limitation of 
motion is not warranted.

An initial evaluation in excess of 20 percent under other 
potentially applicable diagnostic codes has been considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For 
intervertebral disc syndrome, a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  At the July 2007 Board hearing, the 
veteran reported self-imposed bed rest upon severe back pain, 
but denied any physician-prescribed bed rest.  Additionally, 
the medical evidence of record did not indicate any 
physician-prescribed bed rest.  The evidence thus does not 
demonstrate incapacitating episodes.  Accordingly, an initial 
evaluation in excess of 20 percent for a lumbar spine 
disorder based on symptoms related to intervertebral disc 
syndrome is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

For arthritis of the spine established by x-ray findings, the 
disability is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5242 (2007).  But as noted above, an increased 
evaluation is not warranted based on limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  
Accordingly, an initial evaluation in excess of 20 percent 
for a lumbar spine disorder is not warranted under 
alternative diagnostic codes.

The Board has also considered whether separate evaluations 
are to be assigned for any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  In October 2004 private medical records, 
the veteran reported low back pain that radiated down his 
left leg and left foot drop, but reported normal bowel and 
bladder function.  The examiner noted a negative straight leg 
raise test, negative Patrick's test, and no clonus at the 
ankles, but definite weakness to left foot flexion.  There 
were bilateral reduced left knee jerks, hypoactive ankle 
jerks, and left dorsiflexion and extensor hallucis longus 
weakness.  The assessment was subacute foot drop.  Magnetic 
resonance imaging showed a large extruded disc fragment at L3 
to L4.  A microlumbar diskectomy was conducted that month.  
In November 2004, January 2005, and February 2005 private 
records, the veteran denied left leg pain but reported left 
leg weakness.  There were negative bilateral straight leg 
raise tests, normal lower extremity reflexes, hyporeflexic 
knees and ankles, and mild weakness of the left ankle and 
left toe dorsiflexors.  At the September 2005 VA spine 
examination, the veteran reported that surgery had alleviated 
the lower extremity pain, denied urinary or bowel 
incontinence, and denied leg or foot weakness, numbness, or 
paresthesias.  Upon examination, there were normal lower 
extremity sensory examinations and negative Lasegue's signs, 
but absent bilateral knee and ankle jerks.  At the January 
2006 VA spine examination, the veteran denied any low back 
pain radiation, numbness, or bowel or bladder complaints.  
Examination showed normal sensation of the bilateral lower 
extremities, negative bilateral straight leg raise tests, 
normal muscle tone, no muscle atrophy, and good strength.  
Deep tendon reflexes of the knees and ankles were 1+ 
bilaterally.  At the July 2007 Board hearing, the veteran 
denied shooting pain in his legs.  Although the objective 
evidence of record has demonstrated abnormal lower extremity 
reflexes, it has also shown normal sensation and strength.  
Additionally, the veteran has denied any neurologic 
complaints.  Accordingly, the veteran is not entitled to a 
separate 10 percent evaluation for neurological symptoms of a 
lumbar spine disorder.

The Board has also considered an increased initial evaluation 
due to the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); see also Deluca v. Brown, 8 Vet. App. 
202, 206 (1995).  In October 2004 private medical records, 
the veteran reported low back pain that was aggravated by 
sitting and relieved by lying down.  Examination showed a 
nonspastic gait and good strength.  In a November 2004 
private record, the veteran reported he was walking about 3 
miles per day, but had difficulty sleeping for prolonged 
periods of time.  There was a normal gait.  In January 2005 
private records, the veteran reported back pain that 
increased upon sitting for an hour or standing in one spot 
for 15 to 20 minutes.  He took pain medication approximately 
once per week.  Upon examination, there was painful flexion 
and lateral flexion and normal lower extremity strength.  In 
a February 2005 private record, the veteran reported low back 
pain.  Upon examination, there was slight antalgic gait.  The 
physician prescribed a back brace.

At a September 2005 VA spine examination, the veteran 
reported mild weakness, spasm, moderate stiffness, and 
constant, aching, sharp, and stabbing pain.  He denied falls 
and unsteadiness.  The veteran treated his pain with rest, 
light duty at work, and a back brace as needed for flare-ups.  
He reported weekly severe flare-ups that lasted 1 day and 
prohibited bending, twisting, and lifting, and caused 
decreased flexibility.  Precipitating factors included 
overexertion, sitting, bending, twisting, and standing for 
more than 15 minutes.  Alleviating factors were rest and a 
back brace.  There was no limitation on walking.  Upon 
examination, there was an antalgic gait, but no spasm, 
atrophy, guarding, tenderness, or weakness of the lumbar 
sacrospinalis.  There was moderate pain with lumbar spine 
motion.  There was painful lumbar spine flexion from 50 to 60 
degrees; painful left lateral flexion from 5 to 20 degrees; 
painful right lateral flexion from 0 to 10 degrees; and 
painful bilateral lateral rotation from 0 to 10 degrees.  
Upon repetitive motion, pain further limited the veteran's 
lumbar spine flexion to 50 degrees, right lateral flexion to 
5 degrees, and bilateral lateral rotation to 5 degrees.  
Motor examination showed good lower extremity strength.  The 
examiner found no effects on grooming and feeding, mild 
effects on shopping, recreation, traveling, bathing, 
dressing, and toileting, moderate effects on chores, 
exercise, and severe effects on sports. 

At the January 2006 VA spine examination, the veteran 
reported constant low back pain that was sharp, burning, and 
3 to 4/10 with constant stiffness.  He denied weakness, 
falls, and unsteadiness.  The veteran reported flare-ups that 
increased pain to 5 to 6/10, occurred with weather changes, 
and lasted 2 to 3 days.  There were no alleviating factors.  
He walked unaided, occasionally wore a brace, and was 
unlimited in how far or how long he could walk.  Sitting for 
long periods of time caused stiffness, but his activities of 
daily living were otherwise unimpaired.  Upon examination, 
there was a slow, steady, and smooth gait.  The spine was 
nontender to palpation, and there was normal muscle tone, no 
muscle atrophy, and good strength.  Upon repetitive motion, 
there was no additional pain, improved flexibility, and both 
increased and decreased range of motion.  Extension went from 
60 to 80 degrees, extension went from 18 to 15 degrees, left 
lateral flexion went from 20 to 15 degrees, and right lateral 
flexion and bilateral lateral rotation were unchanged.  There 
was no objective evidence of spasm, weakness, or tenderness, 
but there was objective evidence of painful motion.  At the 
July 2007 Board hearing, the veteran reported that he was in 
constant pain, could not twist, could not bend very far, 
could not sit or stand for long periods of time, and that it 
was painful going up and down stairs, walking on uneven 
ground, and lifting.  He stated that walking helped the pain 
and that he wore a back brace and took pain pills when 
needed.  The back pain limited his recreation, but he was 
able to do yard work.

In summary, the subjective evidence of record demonstrates 
that the lumbar spine disorder caused functional limitations 
due to pain upon lumbar spine range of motion with flare-ups 
and stiffness that impacted his ability to sit or stand for 
very long.  But objective evidence demonstrated that the 
veteran's ability to walk was unimpaired and that his 
activities of daily living were only mildly or moderately 
impaired.  Moreover, there was no incoordination, no 
tenderness, no weakness, no spasms, and normal gait.  
Accordingly, the Board finds that the veteran is not entitled 
to an increased evaluation based on these provisions because 
the evidence of record shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

After review of the evidence, the evidence of record does not 
warrant an initial rating in excess of 20 percent for a 
lumbar spine disorder at any time during the period pertinent 
to this appeal.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); see also Fenderson, 12 Vet. App. at 126.

The Board has also considered the issue of whether the 
schedular evaluation for the lumbar spine disorder is 
inadequate, thus requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2007).  An extra-schedular evaluation is for consideration 
where a service-connected disability presents an exceptional 
or unusual disability picture with additional factors that 
render impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is such an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of 20 percent is 
provided for certain manifestations of the lumbar spine 
disorder, but the medical evidence reflects that those 
manifestations are not present.  The Schedule and diagnostic 
criteria also adequately describe the severity and 
symptomatology of the veteran's lumbar spine disorder, as 
they assess limitation of motion, pain, and functional loss.  
Moreover, the evidence does not demonstrate other related 
factors.  The veteran has not required frequent periods of 
hospitalization due to a lumbar spine disorder and marked 
interference of employment has not been shown due to the 
lumbar spine disorder.  The veteran could not work in his 
usual occupation as a diesel mechanic during his recovery 
from the discectomy, but in February 2005 went back to work 
with light duty.  At the September 2005 VA examination, the 
veteran reported that upon flare-ups he was restricted to 
light duty at work, and the examiner found significant 
occupational effects, to include problems with carrying and 
lifting due to pain.  At the January 2006 VA examination, the 
veteran reported that he was unable to lift heavy objects at 
work and that flare-ups made it difficult for him to work.  
At the July 2007 Board hearing, the veteran reported that he 
worked full-time, but could only lift 50 pounds and required 
help from his co-workers.  He stated that in the last year he 
had taken time off from work due to his back pain, 
approximately 3 times.  Accordingly, the evidence 
demonstrates that the lumbar spine disorder causes impairment 
of the veteran's occupational functioning, but does not cause 
marked interference with employment.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for asthma is denied.

Service connection for a skin disorder, to include rash of 
the upper arms, jungle rot, and jock rash, is denied.

Service connection for arthritis of the hands is denied.

Service connection for arthritis of the elbow is denied.

Service connection for a gastrointestinal disorder, to 
include GERD, is denied.

An initial evaluation in excess of 20 percent for a lumbar 
spine disorder is denied.


REMAND

With respect to the claim of entitlement to a compensable 
evaluation for bilateral hearing loss, the appeal must be 
remanded for an examination and to obtain additional medical 
records.  VA's duty to assist includes obtaining records in 
the custody of a Federal department or agency and providing a 
new medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  38 C.F.R. §§ 3.159(c)(2), 3.326 (a) (2007); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The most 
recent audiological examination of record was in May 2006.  
At the July 2007 Board hearing, the veteran suggested that 
his hearing had worsened and noted that he had had an VA 
audiological examination 6 months prior.  Accordingly, the RO 
must provide the veteran with an audiological examination and 
obtain any additional relevant VA medical records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Specifically, the RO must 
notify the veteran that he must provide or 
request that VA obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the consequent effect on employment and 
daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.

2.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected bilateral 
hearing loss.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact must clearly be 
documented in the claims file.

3.  The RO must afford the veteran a VA 
audiological examination that addresses 
the severity of the veteran's service-
connected bilateral hearing loss.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The claims file, including any newly 
acquired records, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


